DETAILED ACTION
Claims 1-26 and 33-38 are presented for examination.
Claims 33-38 are newly presented.
Claims 27-32 are cancelled.
This office action is in response to the amendment submitted on 18-JUL-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments – Specification
Applicant’s arguments with respect to the objection of the specification have been fully considered and are persuasive per amendment.  The objection of the specification has been withdrawn. 

Response to Arguments – Claim Objections
Applicant’s arguments with respect to the objection of Claims 10 and 23 have been fully considered and are persuasive per amendment.  The objection of Claims 10 and 23 has been withdrawn. 

Response to Arguments – Double Patenting
Applicant’s arguments with respect to the doubling patenting have been fully considered and are persuasive per amendment.  The rejection of doubling patenting has been withdrawn. 

Response to Arguments – 35 USC § 101
On pg. 10 of the Applicants’ Arguments/Remarks dated 07/18/2022 (hereinafter ‘Remarks’), Applicant argues section MPEP 2106.04(a)(2)(IIl)(A) stating the claim as recited cannot be performed in the mind. Examiner respectfully disagrees. Continuing on pg. 11, Applicant argues the phrase “practically performed” in the mind and cites Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1139, 1150 (Fed. Cir. 2016) equating the specific data encryption which could not be performed in the mind. Examiner respectfully disagrees with equating the claims to the data encryption.
Examiner notes, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” MPEP 2106.04(a)(2)(IIl). The result of the invention can be found as Fig. 3, Fig. 5, and Fig. 6 of the drawings in the instant application. The two maps and the plot could reasonably be done with the aid of pen and paper. The other elements of identifying, comparing, and correlating are performing an evaluation, which is a mental process.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 101 is maintained.

Response to Arguments – 35 USC § 103
On pgs. 11-12 of the Remarks, Applicant argues the newly amended claims have overcome the prior art rejection. Examiner respectfully disagrees.
Applicant's arguments have been fully considered but they are not persuasive. Rejection under 35 U.S.C. 103 is maintained.

Regarding the newly presented claims 34-35 and 37-38, a new ground of rejection has been made:
Zhang et al., U.S. Patent Application Publication 2015/0134255 A1 (hereinafter ‘Zhang’) in view of
ANDERSON et al, U.S. Patent Application Publication 2017/0364795 A1 (hereinafter ‘ANDERSON’) in view of
Menand, U.S. Patent Application Publication 2020/0149386 A1 (hereinafter ‘Menand’).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 and 33-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – System)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process, specifically:

MPEP 2106.04(a)(2)(IIl) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

identifying, on a horizontal portion of the each well being formed within the one landing zone based on a known, digital trajectory of the each well;
The identifying of the plurality of wells and the association with the landing zone can be reasonably be done in the mind. One could view the data of the plurality of wells and reasonably locate the discrete geological layers by viewing the model.
comparingand a machine learning process, the plurality of well data for each well of the second plurality of wells with a reservoir basin database that associates the well data with one of the plurality of landing zones;
Comparing data between values is an evaluation, a mental process. The machine learning process does not provide additional detail and could be merely a simple linear regression.
correlatingand the machine learning process each of the second plurality of wells with one landing zone of the plurality of landing zones based on the comparison; and 
Correlating data of wells is judgement based on the values and how close the data can be correlated together is therefore a mental process.

Thus the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of mere data gathering/post-solution activity and applying the instructions to a general purpose computer

identifyingthe reservoir basin from the terranean surface 
generatingof the second plurality of wells and the first plurality of wells.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed.

with one or more hardware processors
, with one or more hardware processors,
, with the one or more hardware processors,
, with the one or more hardware processors,
, with the one or more hardware processors,
MPEP 2106.05(f) Mere Instructions To Apply An Exception has found simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.

The additional elements have been considered both individually and as an ordered combination in to determine whether they integrate the exception into a practical application.
Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(g) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir.2011) is insignificant extra-solution activity.
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claims 14 is system claims, containing substantially the same elements as Claim 1, and are rejected on the same grounds under 35 U.S.C. 101 as Claim 1, Mutatis mutandis.

Claims 2 and 15 recite “wherein the plurality of well data comprises surface latitude (Y), surface longitude (X), and true vertical depth (TVD)” further adds to the mere data gathering by adding surface coordinates to the data.

Claims 3 and 16 recite “wherein the plurality of well data further comprise a distance-to-horizon value between the TVD and at least one of the discrete geological layers” further adds to the mere data gathering by including additional TVD data.

Claims 4 and 17 recite “determining, with the one or more hardware processors, the distance-to-horizon value between each of the discrete geological layers and the TVD” further adds to the mere data gathering by adding TVD data with more specificity.

Claims 5 and 18 recite “wherein the plurality of well data excludes complete directional surveys” adds to the mere data gathering by specifying to exclude a specific type of data.

Claims 6 and 19 recite “wherein the steps of comparing and correlating comprise executing the machine learning process” only adds to the abstract idea by including a machine learning process, which in the simplest form, is an evaluation which can be completed by pen and paper.

Claims 7 and 20 recite “wherein the machine learning process comprises a tree-based machine learning process” further narrows the abstract idea with a specific learning process which can be performed with a pen and paper.

Claims 8 and 21 recite “validating, with the one or more hardware processors, the generated geological model” adds to the abstract idea by performing a validation of the model is a judgement in the broadest terms. 

Claims 9 and 22 recite “determining, with the one or more hardware processors, a number of mis-correlations of the second plurality of wells with the one landing zone of the plurality of landing zones; and determining, with the one or more hardware processors, that the number of mis-correlations are less than a threshold number” determining if a value is less than a threshold is performing an evaluation and is furthering the abstract idea.

Claims 10 and 23 recite “determining, with the one or more hardware processors, Shapley values for each of the second plurality of well data; determining, with the one or more hardware processors, a greatest of the determined Shapley values; and determining, with the one or more hardware processors, the particular well data that corresponds to the greatest Shapley value” is performing an evaluation to determine Shapely value, which in the simplest form, can be done with pen and a paper and therefore furthers the abstract idea.

Claims 11 and 24 recite “identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of one or more drilled wells in the reservoir basin; determining, with the server computing system and based on the generated geological model, a particular landing zone for each of the identified one or more drilled wells; and preparing, with the server computing system, a graphic that describes the determined particular landing zones for display at the client computing system” adds a server computing system which is amounts to a general purpose computer and remains as mere additional elements.

Claims 12 and 25 recite “identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of the reservoir basin; determining, with the server computing system and based on the generated geological model, a plurality of drilled wells formed in the identified reservoir basin and a particular landing zone for each of the plurality of wells; and preparing, with the server computing system, a graphic that describes the determined plurality of drilled wells in the identified reservoir basin and the particular landing zone for each of the plurality of wells at the client computing system” adds a server computing system which is amounts to a general purpose computer and remains as mere additional elements.

Claims 13 and 26 recite “identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of a plurality of well data for a drilled well in the reservoir basin; determining, with the server computing system and based on the generated geological model, a landing zone for the drilled well; and preparing, with the server computing system, a graphic that describes the determined landing zone for the drilled well for display at the client computing system” adds a server computing system which is amounts to a general purpose computer and remains as mere additional elements.

Claims 33 and 36 recite “wherein the known, digital trajectory of the each well comprises a complete digital trajectory of the each well” adds to the data collected to include a complete digital trajectory and only adds to the mere data gathering.

Claims 34 and 37 recite “wherein the plurality of well data for each of the second plurality of wells comprises an incomplete digital trajectory of the each of the second plurality of wells” further adds to the mere data gathering by including an incomplete digital trajectory.

Claims 35 and 38 recite “wherein the machine learning process is trained to derive a particular landing zone of the each of the second plurality of wells based at least in part on the incomplete digital trajectory of the each of the second plurality of wells” determining the landing zone based on two trajectories adds to the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 14-22, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhang et al., U.S. Patent Application Publication 2015/0134255 A1 (hereinafter ‘Zhang’) in view of
ANDERSON et al, U.S. Patent Application Publication 2017/0364795 A1 (hereinafter ‘ANDERSON’).

Regarding Claim 1: A computer-implemented method for generating a geological model, comprising: 
Zhang teaches identifying, with one or more hardware processors, a first plurality of wells drilled into a reservoir basin from a terranean surface, ([0094] Zhang teaches the TVD, a well drilled from a terranean surface and correlating to GR logs, a plurality of wells “…When the reservoir stratigraphic profile is unknown and only GR logs and deviation surveys are available, it is often ambiguous to correlate layer boundaries in wells using displays of GR in true vertical depth (TVD). For example, the same log pattern may come from other stratigraphic layers, or the wellbore may cut the same layer multiple times. Unique solutions may be difficult to achieve, especially in non-distinctive interbedded siltstones, tight carbonates, and shales…”)
Zhang teaches comprising a discrete geological layer, ([0107] Zhang teaches the layer boundaries and stratigraphic information, discrete geological layer “…In some embodiments, wellbore characterization may be begin by obtaining stratigraphic information from a pilot well bore or pseudo pilot well bore in order to determine formation characteristics such as surface layer boundaries and bedding layer dip…”)
Zhang teaches identifying, with one or more hardware processors, a plurality of well data for each of a second plurality of wells drilled into the reservoir basin from the terranean surface, ([0107] Zhang teaches using a plurality of well data from various wireline or logging methods with reference to the surface “…In one or more embodiments, reference surfaces may be mapped using a number of analytical measurements including seismic data, well logs, borehole imaging logs, and the like. In some embodiments, formation measurements may include data derived from wellbore tools capable of measuring electrical properties (resistivity and conductivity at various frequencies), sonic or acoustic properties, density, porosity, active and passive nuclear measurements such as gamma ray or neutron porosity, dimensional measurements of the wellbore, formation fluid sampling, formation pressure measurement, wireline-conveyed sidewall coring tools, core sampling, cuttings analysis, and any other techniques known in the art to determine stratigraphic and structural information about a given formation such as changes in formation properties between sedimentary layers…”
Further, [0245] Zhang teaches well data from other wells, i.e. plurality of wells “…other available data such as neighboring well tops picked from other wells and trend maps from seismic surveys may be used in some embodiments to provide further constraints about the 3D structures…”)
Zhang teaches comparing, with the one or more hardware processors and , the plurality of well data for each well of the second plurality of wells with a reservoir basin database that associates the well data with one of the plurality of ([0129] Zhang teaches a comparison of the GR data, i.e. well data “…With particular respect to FIG. 17, a comparison of measured GR (black line, 1702) vs. forward modeled GR ( dotted line, 1702) is shown. Shaded bars show the relative intensity of GR signature in API units as defined in legend 1706. The shaded area 1708 in the near-vertical part of the horizontal well is used to construct the forward GR model. In some embodiments, vertical well information may be derived from one or more pilot wells, such as the one presented in this example. The stratigraphic low point is located near the heel of the well. Note that vertical exaggeration is 28:1 in this curtain section…”
Further, [0246] Zhang teaches the comparison between two well, i.e. data for each well “…Two horizontal wells 5102 and 5104 are treated individually to generate a curtain section that matches the gamma ray measurement using the automated work steps described above…”)

    PNG
    media_image1.png
    569
    649
    media_image1.png
    Greyscale
Zhang teaches correlating, with the one or more hardware processorssecond plurality of wells with one landing zone of the plurality of ([0130] and Fig. 51 Zhang teaches to correlate the measurements of the GR where there are different layers, i.e. plurality of zones for the wells of 5102 and 5104 shown in Fig. 51, i.e. plurality of wells “… In the near-vertical portion of the deviated wellbore, surface tops may be selected on the basis of GR measurements correlated with MD. A layer-cake GR model may then be initiated with a dip to ensure the surface boundary lines (black dashed lines in FIG. 17) are parallel and follow the correct order as MD increases. Next, the layer-cake GR surfaces are bent while traveling from decreasing THL to increasing THL in 1702 and 1704, guided by the TST3D display (such as that presented in FIG. 16) to achieve a better match between the GR measurement (black curve, 1702) and the forward model of the GR log (dotted curve, 1702). The color gradations in the curtain section of 1704 indicates GR magnitude in different layers. In some embodiments, however, the GR values may vary within the layers…”)
Zhang teaches generating, with the one or more hardware processors, a geological model of the reservoir basin based on the correlated wells of the second plurality of wells and the first plurality of wells. ([0132] Zhang teaches to the modeled wellbores, i.e. generating a geological model as determined by the corresponding well trajectory and GR modeling, i.e. correlated wells “…Each curtain section may contain sampled information about stratigraphic surfaces in a cross-section view, as determined by the corresponding well trajectory and GR modeling. Later, modeled surfaces in each curtain section may be exported as point sets to further constrain local refinement of structural surfaces in 3D near the modeled well bores…”)

Zhang does not appear to explicitly disclose
Landing zones
with each of the first plurality of wells associated with one of a plurality of landing zones formed under the terranean surface in the reservoir basin, each of the landing zones 
where each of the first plurality of wells is associated with the one landing zone based on a horizontal portion of the each well being formed within the one landing zone based on a known, digital trajectory of the each well;
a machine learning process

However, ANDERSON teaches landing zones ([0054] ANDERSON teaches the landing zone “…In accordance with an exemplary embodiment of a the claimed invention, the MAPDRILL 1200 is a real-time drilling data integration engine that optimizes drilling to match the designed pathway of the well including hitting one or more landing zones, while minimizing sinuosity of horizontal and non-vertical components of the drilled well…”)
ANDERSON teaches with each of the first plurality of wells associated with one of a plurality of landing zones formed under the terranean surface in the reservoir basin, each of the landing zones ([0021] ANDERSON teaches the landing zone is based off the measured depth and the total vertical depth, i.e. terranean surface  “…At least one of the following surveys comprises the drilling data: measured depth, inclination, azimuth, total vertical depth, vertical steering, azimuthal departure and dog-leg severity, build rate and turn. At least one of the following parameters comprises the drilling data: weight on bit, rotary torque, circulation rate, measurement while drilling logs such as gamma ray, density and electrical resistivity, differential pounds per square inch, choke position, hook load, flow, alarm states, pump rates, pump strokes, inclination, rotary revolutions per minute, mud viscosity, mud weight, and deviation from a plan. At least one of the following wellbore schematics comprises the drilling data: conductor casing depth, water casing depth, minimum casing depth, surface casing depth, production casing depth, float subs, float collars, float shoes, marker joints, cement design, mud displacement volume, additive types, and additive volumes. In accordance with an exemplary embodiment of the claimed invention, the aforesaid system and method provides real-time recommendations to minimize sinuosity of horizontal wells while maintaining a position within selected landing zones for predetermined distances…”)
ANDERSON teaches where each of the first plurality of wells is associated with the one landing zone based on a horizontal portion of the each well being formed within the one landing zone based on a known, digital trajectory of the each well; ([0070] ANDERSON teaches the landing zone in relation to the horizontal drilled well “…The MAPDRILL 1200 optimizes the drilling to match as closely as possible the designed pathway of the well including hitting one or more landing zones, while minimizing sinuosity of horizontal and non vertical components of the drilled well. In accordance with an exemplary embodiment of the claimed invention, the MAPDRILL 1200 minimizes the sinuosity of the horizontal component during the drilling of wells by monitoring and prescribing latitude, longitude and depth modifications to the inertial navigation steering mechanism…”)
ANDERSON teaches a machine learning process (Abstract ANDERSON teaches a learning machine “…Petroleum Analytics Leaming Machine (or PALM) system is a machine learning based, "brutally empirical" analysis system for use in all upstream and midstream oil and gas operations…’)
Zhang and ANDERSON are analogous art because they are from the same field of endeavor, optimization of drilling systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reservoir basin comprising a plurality of zones formed under the terranean surface as disclosed by Zhang by Landing zones and with each of the first plurality of wells associated with one of a plurality of landing zones formed under the terranean surface in the reservoir basin, each of the landing zones and where each of the first plurality of wells is associated with the one landing zone based on a horizontal portion of the each well being formed within the one landing zone based on a known, digital trajectory of the each well and a machine learning process as disclosed by ANDERSON.
One of ordinary skill in the art would have been motivated to make this modification in order to improve production based on hydraulic fractures and predicted conditions as discussed by ANDERSON in [0008] “…The recommendations are based on the collected data of one or all available wells, or one or more predicted conditions, communications with the one or more of the field systems is automatic, self-driving, autopilot and/or other autonomous means personalized to steer disparate data simultaneously to operators working on vertical and horizontal wells, hydraulic fractures, or other field operations that are needed to improve future production from wells in response to one or more detected trends. One or more predicted conditions, or prescriptive recommendations are displayed on the graphical user interface connected to the Petroleum Analytics Leaming Machine system…”

Regarding Claim 2: Zhang and ANDERSON teach The computer-implemented method of claim 1, wherein 

    PNG
    media_image2.png
    529
    659
    media_image2.png
    Greyscale
Zhang teaches the plurality of well data comprises surface latitude (Y), surface longitude (X), and true vertical depth (TVD). (Fig. 35 and [0182] Zhang teaches spatial coordinates in the surface latitude (Y) and surface longitude (X) and the TVD shown on the Z axis of Fig. 35 “…With particular respect to FIG. 35, an initial dipping plane with the N-S strike direction and a horizontal well path is shown. MD is defined as zero as the wellbore penetrates the reference surface and increases as the wellbore moves towards the TD (total depth) of the well path. The dotted zig-zag line 3500 in the XY-plane represents the horizontal (map view) projection of the well trajectory…”)

Regarding Claim 3: Zhang and ANDERSON teach The computer-implemented method of claim 2, 
Zhang teaches wherein the plurality of well data further comprise a distance-to-horizon value between the TVD and at least one of the discrete geological layers. ([0079] Zhang teaches the TVD between the surface, i.e. distance to horizon value and a point in the well, i.e. discrete geological layers “…Well depth is one of a number of measurements that may be determined when acquiring well logs. With particular respect to FIG. 1, measured depth (MD) is depth recorded along the length of the wellbore. True vertical depth (TVD) is the vertical distance from a point in the well to a point at the surface, for example, the elevation a kelly bushing on the rig floor. This illustration also demonstrates that a deviated wellbore MD may differ from TVD, because well bore deviations can increase MD relative to TVD…”)

Regarding Claim 4: Zhang and ANDERSON teach The computer-implemented method of claim 3, further comprising 
Zhang teaches determining, with the one or more hardware processors, the distance-to-horizon value between each of the discrete geological layers and the TVD. ([0081] Zhang teaches determining the TVD between to the top of a rock layer and the bottom of the rock layer to give TST, i.e. value between each of the discreate geological layers “…Rock layer thickness may be measured in accordance with the present disclosure by a numbers of way including, but not limited to: true stratigraphic thickness (TST), the thickness of a rock layer measured perpendicular to the formation layering; true vertical thickness (TVT), defined as the thickness measured vertically at a point; measured log thickness (MLT), defined as the thickness of a given interval measured along the well trajectory itself; true vertical depth thickness (TVDT), defined as the MLT between two specific points in a deviated well as measured in TVD…”)

Regarding Claim 5: Zhang and ANDERSON teach The computer-implemented method of claim 1, 
Zhang teaches wherein the plurality of well data excludes complete directional surveys. ([0100] Zhang teaches the well logs, i.e. well data contains missing sections or an incomplete characterization, i.e. excludes complete directional surveys “…In reservoirs containing no faults, stratigraphic layers may vary in true stratigraphic thickness proportionally and correlating well logs may be relatively straightforward. However, in reservoirs containing one or more faults, a logged interval may contain layers and other features that are not present in logs obtained from other wells, which may result in cutting out of some or all of a stratigraphic section ( commonly referred to as "missing sections") and the incomplete characterization of the logged formation…”)

Regarding Claim 6: Zhang and ANDERSON teach The computer-implemented method of claim 1, 
ANDERSON teaches wherein the steps of comparing and correlating comprise executing the machine learning process. ([0012] ANDERSON teaches using a learning machine system “…In accordance with an exemplary embodiment of the claimed invention, the aforesaid system and method determines clusters of like correlations in one or more well conditions that will likely result in a productive well using the Petroleum Analytics Learning Machine system. The machine learning predicted production volumes of hydrocarbon liquids, gases, and water are generated for each well over time…”)

Regarding Claim 7: Zhang and ANDERSON teach The computer-implemented method of claim 6, 
ANDERSON teaches wherein the machine learning process comprises a tree-based machine learning process. ([0013] ANDERSON teaches using a regression tree or a decision tree and random forest, i.e. tree-based machine learning process “…The PALM utilizes at least one of the following regressions: linear regression, support vector regression, classification, regression trees and random forests. The PALM utilizes at one of the following classification: logistic regression, support vector machine and support vector regression, nearest neighbors, decision trees and random forest, neural networks and deep learning networks…”)

Regarding Claim 8: Zhang and ANDERSON teach The computer-implemented method of claim 1, further comprising 
Zhang teaches validating, with the one or more hardware processors, the generated geological model. ([0152] Zhang teaches validation of the stratigraphic and structural models, i.e. geological model “…With particular respect to FIG. 30.1, a display of GR logs is shown in re-calculated TST3D panels using an updated (faulted) structural surface as a reference. Comparison of graphs using this technique may serve as a form of validation of whether the interpreted stratigraphic and structural models are plausible and satisfactory. TST3D calculations based on the faulted surface are illustrated in FIGS. 12 and 13…”)

Regarding Claim 9: Zhang and ANDERSON teach The computer-implemented method of claim 8, wherein validating the generated geological model comprises: 
Zhang teaches determining, with the one or more hardware processors, a number of mis-correlations of the second plurality of wells with the one landing zone of the plurality of landing zones; and ([0161] Zhang teaches to determine if there is a mismatch, i.e. mis-correlation between the traces and checking specific areas, such as the bend in the in the well, i.e. particular zones “…With particular respect to FIG. 32, after the first bending operation, the gamma ray logs in the first three split panels S1-S3 have been matched satisfactorily, but mismatch between the traces is observed in panels S4-S8. Additional bends in the model may be added farther down the well from where satisfactory matches were made (at larger measured depth). The optimum bending true dip angle may be altered to minimize mismatch error in some embodiments…”)
Zhang teaches determining, with the one or more hardware processors, that the number of mis-correlations are less than a threshold number. (Continuing [0161] Zhang teaches to determine if the mismatch, i.e. mis-correlations is below an acceptable threshold, i.e. less than a threshold number “…In one or more embodiments, the process progresses toward the toe of the wellbore until the mismatch between measured and modeled response lies below an acceptable quantitative threshold as determined by the user…”)

Regarding Claim 33: Zhang and ANDERSON teach The computer-implemented method of claim 1, 

    PNG
    media_image3.png
    605
    705
    media_image3.png
    Greyscale
Zhang teaches wherein the known, digital trajectory of the each well comprises a complete digital trajectory of the each well. ([0188] and Fig. 35 Zhang teaches a complete digital trajectory as shown created using measured data from a gamma ray with associated angles for the well bends “…As shown in FIGS. 37.1-37.3, a 3D layer-cake gamma ray model was constructed having a top layer surface created by bending a horizontal plane in three different locations by 3 true dip angles: at 3, 2, and 1 degrees respectively. A horizontal well trajectory (such as that shown in FIG. 35) may then be generated and the gamma ray values at each MD location where it intersects with the 3D gamma ray model may be extracted to serve as true measurement…”)

Claims 14-22 and 36 are system claims, containing substantially the same elements as method Claims 1-9 and 33, respectively, and are rejected on the same grounds under 35 U.S.C. 103 as Claims 1-9 and 33, respectively, Mutatis mutandis.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhang et al., U.S. Patent Application Publication 2015/0134255 A1 (hereinafter ‘Zhang’) in view of
ANDERSON et al, U.S. Patent Application Publication 2017/0364795 A1 (hereinafter ‘ANDERSON’) in view of
Ajimoko, “Application of Game Theory for Optimizing Drilling Cost Reduction Programmes” [2016] (hereinafter ‘Ajimoko’).

Regarding Claim 10: Zhang and ANDERSON teach The computer-implemented method of claim 8, wherein validating the generated geological model comprises: 

Zhang and ANDERSON do not appear to explicitly disclose
determining, with the one or more hardware processors, Shapley values for each of the second plurality of well data; 
determining, with the one or more hardware processors, a greatest of the determined Shapley values; and 
determining, with the one or more hardware processors, the particular well data that corresponds to the greatest Shapley value.

However, Ajimoko teaches determining, with the one or more hardware processors, Shapley values for each of the second plurality of well data; (Pg. 5 last ¶ - pg. 6 ¶1 Ajimoko teaches to determine the Shapley values “…The axioms for the Shapely [sic] value are can be expressed mathematically and are highlighted below: 
    PNG
    media_image4.png
    29
    196
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    73
    569
    media_image5.png
    Greyscale
)
Ajimoko teaches determining, with the one or more hardware processors, a greatest of the determined Shapley values; and determining, with the one or more hardware processors, the particular well data that corresponds to the greatest Shapley value. (Table 1 Ajimoko teaches determing the greatest amount each element provides by determining the greatest Shapley value based on cost and determining which element is the most cost effect, i.e. particular well)
Zhang, ANDERSON, and Ajimoko are analogous art because they are from the same field of endeavor, optimization of drilling systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reservoir basin comprising a plurality of zones formed under the terranean surface as disclosed by Zhang and ANDERSON by determining, with the one or more hardware processors, Shapley values for each of the second plurality of well data and determining, with the one or more hardware processors, a greatest of the determined Shapley values and determining, with the one or more hardware processors, the particular well data that corresponds to the greatest Shapley value as disclosed by Ajimoko.
One of ordinary skill in the art would have been motivated to make this modification in order to implement game theory to provide fo th most cost effective solution as discussed in the abstract by Ajimoko “…Game theory is a type of decision theory in which one’s choice of action is determined after taking into account all possible alternatives available to an opponent playing the same game, rather than just by the possibilities of several outcomes. It is therefore a useful tool for analysing and anticipating the potential outcomes of a cost reduction initiative to effectively manage disruptions and the resultant inefficiencies. It provides a framework for properly considering the unobvious but highly possible variables at play…”

Claim 23 is a system claim, containing substantially the same elements as method Claim 10, and is rejected on the same grounds under 35 U.S.C. 103 as Claim 10, Mutatis mutandis.

Claims 11-13 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhang et al., U.S. Patent Application Publication 2015/0134255 A1 (hereinafter ‘Zhang’) in view of
ANDERSON et al, U.S. Patent Application Publication 2017/0364795 A1 (hereinafter ‘ANDERSON’) in view of
Foubert et al., U.S. Patent Application Publication 2018/0114158 A1 (hereinafter ‘Foubert’).

Regarding Claim 11: Zhang and ANDERSON teach The computer-implemented method of claim 1, further comprising: 

Zhang and ANDERSON do not appear to explicitly disclose
identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of one or more drilled wells in the reservoir basin; 
determining, with the server computing system and based on the generated geological model, a particular landing zone for each of the identified one or more drilled wells; and 
preparing, with the server computing system, a graphic that describes the determined particular landing zones for display at the client computing system.

However, Foubert teaches identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of one or more drilled wells in the reservoir basin; ([0101] Foubert teaches an API to access the cloud for a client to request information which includes in the request, the wellsite identifier and location information, i.e. identification of one or more drill wells “…In the example of FIG. 5, various circles are shown with labels A to H. As an example, A can be a process where an administrator creates a shared access policy (e.g., manually, via an API, etc.); B can be a process for allocating a shared access key for a device identifier (e.g., a device ID), which may be performed manually, via an API, etc.); C can be a process for creating a "device" that can be registered in a device registry and for allocating a symmetric key; D can be a process for persisting metadata where such metadata may be associated with a wellsite identifier (e.g., a well ID) and where, for example, location information (e.g., GPS based information, etc.) may be associated with a device ID and a well ID; E can be a process where a bootstrap message passes that includes a device ID ( e.g., a trusted platform module (TPM) chip ID that may be embedded within a device) and that includes a well ID and location information such that bootstrap services (e.g., of the bootstrap services block 520) can proceed to obtain shared access signature (SAS) key(s) to a cloud service endpoint for authorization; F can be a process for provisioning a device…”)
Foubert teaches determining, with the server computing system and based on the generated geological model, a particular landing zone for each of the identified one or more drilled wells; and ([0122] Foubert teaches using a server with software packages for formation evaluation, generated geological model, and target location, i.e. landing zone for a well trajectory, i.e. one or more drilled wells “As an example, a workflow may progress to a geology and geophysics ("G&G") service provider, which may generate a well trajectory (see, e.g., the generation block 324), which may involve execution of one or more G&G software packages. Examples of such software packages include the PETREL® framework. As an example, a G&G service provider may determine a well trajectory or a section thereof, based on, for example, one or more model(s) provided by a formation evaluation ( e.g., per the evaluation block 314), and/or other data, e.g., as accessed from one or more databases ( e.g., maintained by one or more servers, etc.). As an example, a well trajectory may take into consideration various "basis of design" (BOD) constraints, such as general surface location, target (e.g., reservoir) location, and the like…”)
Foubert teaches preparing, with the server computing system, a graphic that describes the determined particular landing zones for display at the client computing system. ([0218] Foubert teaches providing a graphical user interface to display the information to a user via the network, i.e. server computing system “…As an example, a method can include transmitting at least a portion of state information via a network interface based at least in part on an identifier associated with a role where the portion of the state information is renderable via a graphical user interface and where the natural language report is renderable as an overlay on the graphical user interface. For example, a user may carry a device that includes a display that can have rendered thereto state information (e.g., GUI gauges, etc.) and a natural language report. Such an approach may allow a user to view one or more renderings in a desired manner (e.g., simultaneously, sequentially, etc.)…”)
Zhang, ANDERSON, and Foubert are analogous art because they are from the same field of endeavor, optimization of drilling systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reservoir basin comprising a plurality of zones formed under the terranean surface as disclosed by Zhang and ANDERSON by identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of one or more drilled wells in the reservoir basin and determining, with the server computing system and based on the generated geological model, a particular landing zone for each of the identified one or more drilled wells and preparing, with the server computing system, a graphic that describes the determined particular landing zones for display at the client computing system as disclosed by Foubert.
One of ordinary skill in the art would have been motivated to make this modification in order to have a well planning system which can be shared throughout the wellsite rather than at a single location as discussed by Foubert in [0028] “…As an example, a well design system, which may be a well planning system, may take into account automation. For example, where a wellsite includes wellsite equipment that can be automated, for example, via a local and/or a remote automation command, a well plan may be generated in digital form that can be utilized in a well drilling system where at least some amount of automation is possible and desired. For example, a digital well plan can be accessible by a well drilling system where information in the digital well plan can be utilized via one or more automation mechanisms of the well drilling system to automate one or more operations at a wellsite…”

Regarding Claim 12: Zhang and ANDERSON teach The computer-implemented method of claim 1, further comprising: 

Zhang and ANDERSON do not appear to explicitly disclose
identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of the reservoir basin; 
determining, with the server computing system and based on the generated geological model, a plurality of drilled wells formed in the identified reservoir basin and a particular landing zone for each of the plurality of wells; and 
preparing, with the server computing system, a graphic that describes the determined plurality of drilled wells in the identified reservoir basin and the particular landing zone for each of the plurality of wells at the client computing system.

However, Foubert teaches identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of the reservoir basin; ([0101] Foubert teaches an API to access the cloud for a client to request information which includes in the request, the wellsite identifier and location information “…In the example of FIG. 5, various circles are shown with labels A to H. As an example, A can be a process where an administrator creates a shared access policy (e.g., manually, via an API, etc.); B can be a process for allocating a shared access key for a device identifier (e.g., a device ID), which may be performed manually, via an API, etc.); C can be a process for creating a "device" that can be registered in a device registry and for allocating a symmetric key; D can be a process for persisting metadata where such metadata may be associated with a wellsite identifier (e.g., a well ID) and where, for example, location information (e.g., GPS based information, etc.) may be associated with a device ID and a well ID; E can be a process where a bootstrap message passes that includes a device ID ( e.g., a trusted platform module (TPM) chip ID that may be embedded within a device) and that includes a well ID and location information such that bootstrap services (e.g., of the bootstrap services block 520) can proceed to obtain shared access signature (SAS) key(s) to a cloud service endpoint for authorization; F can be a process for provisioning a device…”
Further, [0121] Foubert teaches performing evalulation of basin models “…As an example, a geological service provider may undertake the formation evaluation using a computing system executing a software package tailored to such activity; or, for example, one or more other suitable geology platforms may be employed (e.g., alternatively or additionally). As an example, the geological service provider may evaluate the formation, for example, using earth models, geophysical models, basin models, petrotechnical models, combinations thereof, and/or the like…”)
Foubert teaches determining, with the server computing system and based on the generated geological model, a plurality of drilled wells formed in the identified reservoir basin and a particular landing zone for each of the plurality of wells; and ([0122] Foubert teaches using a server with software packages for formation evaluation, generated geological model, and target location, i.e. landing zone for a well trajectory, i.e. plurality of drilled wells “As an example, a workflow may progress to a geology and geophysics ("G&G") service provider, which may generate a well trajectory (see, e.g., the generation block 324), which may involve execution of one or more G&G software packages. Examples of such software packages include the PETREL® framework. As an example, a G&G service provider may determine a well trajectory or a section thereof, based on, for example, one or more model(s) provided by a formation evaluation ( e.g., per the evaluation block 314), and/or other data, e.g., as accessed from one or more databases ( e.g., maintained by one or more servers, etc.). As an example, a well trajectory may take into consideration various "basis of design" (BOD) constraints, such as general surface location, target (e.g., reservoir) location, and the like…”)
Foubert teaches preparing, with the server computing system, a graphic that describes the determined plurality of drilled wells in the identified reservoir basin and the particular landing zone for each of the plurality of wells at the client computing system. ([0218] Foubert teaches providing a graphical user interface to display the information to a user via the network, i.e. server computing system “…As an example, a method can include transmitting at least a portion of state information via a network interface based at least in part on an identifier associated with a role where the portion of the state information is renderable via a graphical user interface and where the natural language report is renderable as an overlay on the graphical user interface. For example, a user may carry a device that includes a display that can have rendered thereto state information (e.g., GUI gauges, etc.) and a natural language report. Such an approach may allow a user to view one or more renderings in a desired manner (e.g., simultaneously, sequentially, etc.)…”)

Zhang, ANDERSON, and Foubert are analogous art because they are from the same field of endeavor, optimization of drilling systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reservoir basin comprising a plurality of zones formed under the terranean surface as disclosed by Zhang and ANDERSON by identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of the reservoir basin and determining, with the server computing system and based on the generated geological model, a plurality of drilled wells formed in the identified reservoir basin and a particular landing zone for each of the plurality of wells and preparing, with the server computing system, a graphic that describes the determined plurality of drilled wells in the identified reservoir basin and the particular landing zone for each of the plurality of wells at the client computing system as disclosed by Foubert.
One of ordinary skill in the art would have been motivated to make this modification in order to have a well planning system which can be shared throughout the wellsite rather than at a single location as discussed by Foubert in [0028] “…As an example, a well design system, which may be a well planning system, may take into account automation. For example, where a wellsite includes wellsite equipment that can be automated, for example, via a local and/or a remote automation command, a well plan may be generated in digital form that can be utilized in a well drilling system where at least some amount of automation is possible and desired. For example, a digital well plan can be accessible by a well drilling system where information in the digital well plan can be utilized via one or more automation mechanisms of the well drilling system to automate one or more operations at a wellsite…”

Regarding Claim 13: Zhang and ANDERSON teach The computer-implemented method of claim 1, further comprising: 

Zhang and ANDERSON do not appear to explicitly disclose
identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of a plurality of well data for a drilled well in the reservoir basin; 
determining, with the server computing system and based on the generated geological model, a landing zone for the drilled well; and 
preparing, with the server computing system, a graphic that describes the determined landing zone for the drilled well for display at the client computing system.

However, Foubert teaches identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of a plurality of well data for a drilled well in the reservoir basin; ([0101] Foubert teaches an API to access the cloud for a client to request information which includes in the request, the wellsite identifier and location information, i.e. identification of drill well “…In the example of FIG. 5, various circles are shown with labels A to H. As an example, A can be a process where an administrator creates a shared access policy (e.g., manually, via an API, etc.); B can be a process for allocating a shared access key for a device identifier (e.g., a device ID), which may be performed manually, via an API, etc.); C can be a process for creating a "device" that can be registered in a device registry and for allocating a symmetric key; D can be a process for persisting metadata where such metadata may be associated with a wellsite identifier (e.g., a well ID) and where, for example, location information (e.g., GPS based information, etc.) may be associated with a device ID and a well ID; E can be a process where a bootstrap message passes that includes a device ID ( e.g., a trusted platform module (TPM) chip ID that may be embedded within a device) and that includes a well ID and location information such that bootstrap services (e.g., of the bootstrap services block 520) can proceed to obtain shared access signature (SAS) key(s) to a cloud service endpoint for authorization; F can be a process for provisioning a device…”)
Foubert teaches determining, with the server computing system and based on the generated geological model, a landing zone for the drilled well; and ([0122] Foubert teaches using a server with software packages for formation evaluation, generated geological model, and target location, i.e. landing zone for a well trajectory, i.e. drilled wells “As an example, a workflow may progress to a geology and geophysics ("G&G") service provider, which may generate a well trajectory (see, e.g., the generation block 324), which may involve execution of one or more G&G software packages. Examples of such software packages include the PETREL® framework. As an example, a G&G service provider may determine a well trajectory or a section thereof, based on, for example, one or more model(s) provided by a formation evaluation ( e.g., per the evaluation block 314), and/or other data, e.g., as accessed from one or more databases ( e.g., maintained by one or more servers, etc.). As an example, a well trajectory may take into consideration various "basis of design" (BOD) constraints, such as general surface location, target (e.g., reservoir) location, and the like…”)
Foubert teaches preparing, with the server computing system, a graphic that describes the determined landing zone for the drilled well for display at the client computing system. ([0218] Foubert teaches providing a graphical user interface to display the information to a user via the network, i.e. server computing system “…As an example, a method can include transmitting at least a portion of state information via a network interface based at least in part on an identifier associated with a role where the portion of the state information is renderable via a graphical user interface and where the natural language report is renderable as an overlay on the graphical user interface. For example, a user may carry a device that includes a display that can have rendered thereto state information (e.g., GUI gauges, etc.) and a natural language report. Such an approach may allow a user to view one or more renderings in a desired manner (e.g., simultaneously, sequentially, etc.)…”)

Zhang, ANDERSON, and Foubert are analogous art because they are from the same field of endeavor, optimization of drilling systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reservoir basin comprising a plurality of zones formed under the terranean surface as disclosed by Zhang and ANDERSON by identifying, at a server computing system that stores the generated geological model, a request from a client computing system that comprises an identification of a plurality of well data for a drilled well in the reservoir basin and determining, with the server computing system and based on the generated geological model, a landing zone for the drilled well and preparing, with the server computing system, a graphic that describes the determined landing zone for the drilled well for display at the client computing system as disclosed by Foubert.
One of ordinary skill in the art would have been motivated to make this modification in order to have a well planning system which can be shared throughout the wellsite rather than at a single location as discussed by Foubert in [0028] “…As an example, a well design system, which may be a well planning system, may take into account automation. For example, where a wellsite includes wellsite equipment that can be automated, for example, via a local and/or a remote automation command, a well plan may be generated in digital form that can be utilized in a well drilling system where at least some amount of automation is possible and desired. For example, a digital well plan can be accessible by a well drilling system where information in the digital well plan can be utilized via one or more automation mechanisms of the well drilling system to automate one or more operations at a wellsite…”

Claims 24-26 are system claims, containing substantially the same elements as method Claims 11-13, respectively, and are rejected on the same grounds under 35 U.S.C. 103 as Claims 11-13, respectively, Mutatis mutandis.

Claims 34-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over 
Zhang et al., U.S. Patent Application Publication 2015/0134255 A1 (hereinafter ‘Zhang’) in view of
ANDERSON et al, U.S. Patent Application Publication 2017/0364795 A1 (hereinafter ‘ANDERSON’) in view of
Menand, U.S. Patent Application Publication 2020/0149386 A1 (hereinafter ‘Menand’).

Regarding Claim 34: Zhang and ANDERSON teach The computer-implemented method of claim 33, wherein the plurality of well data for each of the second plurality of wells comprises 

Zhang and ANDERSON do not appear to explicitly disclose
an incomplete digital trajectory of the each of the second plurality of wells.

However, Menand teaches an incomplete digital trajectory of the each of the second plurality of wells ([0056] Menand teaches to predict the next future trajectory, i.e. incomplete digital trajectory because the next portion is to be predicted “…Upon collecting data in blocks 402, 404, and 406, the drill model runs in block 408. The drill model may be any type ofknown 3D-rock-bit-BHAmodel known in the art used to model the directional behavior of a drilling system. At block 408, the drill model is run to generate an output including a calculated BUR, calculated TR, calculated inclination, and calculated azimuth. The results including the calculated BUR, TR, inclination, and azimuth may be presented numerically and plotted to predict the next future trajectory ( e.g., 220a )…”
[0019] Menand teaches using offset well data, which is completed data in determining the current well, the incomplete well “…In various embodiments, the rock formation data may generally come from acoustic logs of wells being drilled or offset wells previously drilled. In the context of embodiments of the drill model described further in FIG. 4, survey data may include the measurements of three parameters, as noted above: measured depth (MD), inclination of the borehole, and azimuth of the borehole…”)
Zhang, ANDERSON, and Menand are analogous art because they are from the same field of endeavor, optimization of drilling systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the reservoir basin comprising a plurality of zones formed under the terranean surface as disclosed by Zhang and ANDERSON by an incomplete digital trajectory of the each of the second plurality of wells as disclosed by Menand.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the missing components of the well is important for predicting the path of the well in directional drilling as discussed by Menand in [0011] “…The ability to accurately reconstruct a drilled wellbore path that is tortuous as well as to predict a future wellbore path as drilling continues may be beneficial to entities and individuals tasked with extracting minerals from the Earth. The embodiments described below assess the directional behavior of a drilling system to both reconstruct the drilled wellbore path and predict a future wellbore path. In order to assess directional drilling, the described embodiments take into account several factors including: bit directional responsiveness; mechanical behavior of the directional system (i.e., behavior of a bottom hole assembly); and effect of the rock formation in the drilling environment. In order to accurately reconstruct a drilled wellbore path as well as predict a future wellbore path to guide a drilling system 122, various methods and systems using a drill model that takes into account the several factors including rock formation data, are described below…”

Regarding Claim 35: Zhang, ANDERSON, and Menand teach The computer-implemented method of claim 34, 
ANDERSON teaches wherein the machine learning process is trained to derive a particular landing zone of the each of the second plurality of wells based at least in part on the incomplete digital trajectory of the each of the second plurality of wells. ([0009] ANDERSON teaches using a learning machine to determine the patway fo the target landing zone based on the components of the horizontal, diagonal, and vertical components, i.e. trajectory for the wells “…In accordance with an exemplary embodiment of the claimed invention, the Petroleum Analytics Learning Machine system utilizes an exploration and production numerical synthesizer of available data from wells in an area or play, in order to score and rank the combined Importance Weights of attributes to predict maximum production at minimum costs when convolved with specific attributes of each well. A real-time synthesizer of the Petroleum Analytics Learning Machine system optimizes drilling to match a designed pathway of a drilled well including hitting one or more target landing zones, while minimizing sinuosity and optimally completing the hydraulic fracturing of horizontal, diagonal and/or vertical components of the drilled wells…”)

Claims 37-38 are system claims, containing substantially the same elements as method Claims 34-35, respectively, and are rejected on the same grounds under 35 U.S.C. 103 as Claims 34-35, respectively, Mutatis mutandis.

Conclusion
Claims 1-26 and 33-38 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146